DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claims 1-20 are presented for examination.


Information Disclosure Statement
Documents listed in the IDS submitted on 11/20/2020 and 9/15/2021 were considered.


Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of the new grounds of rejection.
I.	Applicants argue on pages 10-12 of the remarks that, Goel does not teach “receive, from the first server, an allocation response in response to the allocation request, the allocation response including credential information for the device to use to join the group communication session”.
The Examiner respectfully disagrees with Applicant’s arguments because the claim limitations do not specify what credentials are being received.  A credential is “a set of information that includes identification and proof of identification that is used to gain access to local and network resources. The claim only states that some type of “credential information for the device”.  This could be any kind of credential information that allows the device to identify and join the group session.  The session request is at least one target access terminal. The session request is sent to each terminal including the originally access terminal.  All terminals must receive some type of credential information from a server in order to setup the group communication.  ¶ 28 further explains that for conducting a communication session supported by a server comprises receiving a signal identifying the communication session being between a plurality of communication session participants and determining an identifying parameter dynamically of a computing device associated with at least one communication session participant of the plurality of communication session participants. The method may also include transmitting the identifying parameter from the computing device to the server and dynamically assigning a role from a plurality of different roles from the server based on the identifying parameter of the computing device, wherein the assignment of the role is dynamically selected from at least one of the communication session participants.  Any of this information for identifying groups and participants can be considered a “credential information for the device to use to join the group”.

II.	Applicants argue on pages 11-12 of the remarks that, Goel’s “session request” does not anticipate “credential information for the device to use to join the group communication session”.


III.	Applicants argue on pages 12-13 of the remarks that, Goel does not anticipant “transmit, to a second server, an allocation bind request with the credential information to join the group communication session”.
The Examiner respectfully disagrees with Applicant’s arguments because as described above Goel does teach the credential information for joining the group.  The credential does not have to come from the target terminal device only that a credential of some type is transmitted in order to join the group.  The second server would be 
 
IV.	Applicants argue on pages 13-14 of the remarks that, Goel does not anticipant “transmit a join notification to the plurality of devices via a third server to provide notification that the device has joined the group communication session”.
The Examiner respectfully disagrees with Applicant’s arguments because the server paging described in ¶ 113 is used to alert the plurality of participants that one of the other user devices has joined the group session and is ready to start.

V.	Applicants argue on pages 14-15 of the remarks that, Goel fails to teach “transmit an allocation response to the first device and one or more second devices in response to the allocation request, the allocation response including credential information for the first device to use to join the group communication session”.
The Examiner respectfully disagrees with Applicant’s arguments for the same reasons described above regarding the credentials for the sessions of Goel.

VI.	Applicants argue on page 23 of the remarks that, Goel does not teach the limitations of claim 3.
The Examiner respectfully disagrees with Applicant’s arguments because as described Goel teaches the adding of additional devices to the group communication session in ¶ 144.  There Goel discloses that the server 710 may add specific group participants to the group communication session. For example, a military officer with the 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goel et al. (U.S. Publication No. 2012/0077536 A1) in view of Connelly et al. (U.S. Publication No. 2011/0026704 A1).
With respect to claim 1, Goel discloses a device, comprising: a memory; and at least one processor configured to: transmit, to a first server, an allocation request requesting allocation of a group communication session with a plurality of devices (i.e., In an embodiment, a network communications entity may receive from an originator wireless communications device a request to initiate a call with a target wireless communications device. The network entity may receive a session request from an access terminal to initiate a call with at least one target access terminal through a dispatch console. The network entity may perform an initial allocation of resources associated with credentials of the at least one target access terminal. The network entity may then receive and buffer session updates from the dispatch console, and then update the initial allocation of resources based upon the buffered session updates. The network communications entity may be an application server and include a dispatch function and a gateway function, ¶ 9.  In another embodiment, a method comprises establishing a group communication session between a first participant and a second participant. The method includes a dynamic point of control entity within the communication session. The dynamic point of control entity has access to information regarding the conduct and participants of the call session and also has control authority over the communication session. In another embodiment of the present disclosure, the method may include transmitting a message from a communication session participant to a server to replace a dynamic point of control entity with a communication session participant, wherein the communication session participant becomes the dynamic point of control entity, ¶ 10.  See ¶s 66 and 74 regarding the processors and memory). 
Goel also discloses receive, from the first server, an allocation response in response to the allocation request, the allocation response including credential information for the device to use to join the group communication session (i.e., The network entity may perform an initial allocation of resources associated with credentials of the at least one target access terminal, ¶ 9.  The server 710 may also deliver message 2329 requesting authorization and preemption/replacement from the third participant 735. Message 2330 to the server 710 may indicate an acceptance from the third participant 735. Message 2331 may indicate acceptance from the originator 705, ¶ 215). 
Goel further discloses transmit, to a second server, an allocation bind request with the credential information to join the group communication session using the credential information (i.e., In another embodiment, a method comprises establishing a group communication session between a first participant and a second participant. The method includes a dynamic point of control entity within the communication session. The dynamic point of control entity has access to information regarding the conduct and participants of the call session and also has control authority over the communication session. In another embodiment of the present disclosure, the method may include transmitting a message from a communication session participant to a server to replace a dynamic point of control entity with a communication session participant, wherein the communication session participant becomes the dynamic point of control entity, ¶ 10.  In yet another embodiment, the method may include transmitting a request to a server to change a dynamic point of control entity. The server may map resource allocation between at least two parties and may pass control from the dynamic point of control entity to a second entity. The second entity may receive control of the communication session as the dynamic point of control entity. In another embodiment, the method may comprise transmitting a message from the dynamic point of control entity to a server. The server may formulate a request to delete a participant to the communication session. The server may communicate resource allocation parameters to delete the participant from the communication session. The dynamic point of control entity may be hosted on one of a computer device, a server, a computer console or a mobile computing device, ¶ 11.  In an embodiment, the dynamic point of control entity's access terminal may receive a signal to join the group communication session and then the dynamic point of control entity may receive the content (e.g., voice content) of the group communication session and thus breaking the private nature of the group communication session [transmit, to a second server, an allocation bind request with the credential information to join the group communication session using the credential information], ¶ 84.  The server 710 may page session participants via messages 770, 775, and 780 to alert the participants to join the communication session, ¶ 109.  The server 710 may send a page request to invite participants 725, 730, and 735 to join the communication session 1081 via page messages 1070, 1075, and 1080, ¶ 130.  There can be any number of servers performing the claimed tasks.  There are no features that rule out that the servers may be co-located within the same apparatus or device.  Note that figure 7A shows several servers at 710). 
Goel further discloses transmit a join notification to the plurality of devices via a third server to provide notification that the device has joined the group communication session (i.e., In the illustrated example, the second dynamic point of control entity 720 accepts the appointment to be the dynamic point of control entity, and sends a confirmation message 790 to the server 710. The server 710 may page session participants via messages 792, 793 and 794 to alert the participants to join the communication session [transmit a join notification to the plurality of devices via a third server to provide notification that the device has joined the group communication session]. The communication session 795 may commence and the floor may be granted to the originator entity 705, ¶ 113.  The server 710 may send a page request to invite participants 725, 730, and 735 to join the communication session 1081 via page messages 1070, 1075, and 1080, ¶ 130). 
Goel may not explicitly disclose receive, from the second server, an allocation bind success response in response to the allocation bind request, the allocation bind success response indicating that the device has joined the group communication session.
However, Connelly discloses receive, from the second server, an allocation bind success response in response to the allocation bind request, the allocation bind success response indicating that the device has joined the group communication (i.e., A profile could include numerous other types of configuration information for a particular user. A profile could indicate the extent to which a particular user has "barge-in" rights to join an ongoing telephone call or other service session (described below). A profile could specify the types of notifications a user wishes to receives and/or the devices on which the user wishes to receive certain types of notifications [receive, from the second server, an allocation bind success response in response to the allocation bind request], ¶ 54.  In block 1813, CPE gateway 111 notifies other users on the call of user A's request to barge-in. If the barge-in is accepted (block 1814), flow proceeds to block 1819, where user A is added to the active call session [the allocation bind success response indicating that the device has joined the group communication session], ¶ 108) in order to form a group of network elements which communicate collectively (¶ 44).
Therefore, based on Goel in view of Connelly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Connelly to the system of Goel in order to form a group of network elements which communicate collectively.

With respect to claim 2, Goel discloses wherein the first server comprises an allocator server, the second server comprises a relay server, and the third server comprises a notification server (i.e., see figure 7A showing multiple servers which can provide these functionalities.   Also ¶ 146 suggests a predetermined access terminal joining the group communication session, a request may be transmitted to the server 710 to assign a specific dynamic point of control entity 720 to the group communication session from a number of different dynamic point of control entities 715, 720 not present.  Any of these control entities can also act as a server). 

With respect to claim 3, Goel discloses wherein the at least one processor is further configured to: receive another join notification from at least one of the plurality of devices, the other join notification notifying the device that the at least one of the plurality of devices has joined the group communication session; transmit, to the relay server, an information request requesting information on the at least one of the plurality of devices; and receive, from the relay server, an information response including the information on the at least one of the plurality of devices in response to the information request (i.e., In another embodiment, based on the context, the server 710 may add specific group participants to the group communication session. For example, a military officer with the rank of a general may join the group communication session. Typically, a general may have a number of staff and lower level commanders reporting to him. So when the server 710 detects that a general has joined by receiving an indication parameter from the access terminal, the server 710 may refer to a table stored in memory to identify other parties who also need to be added based on the general's attendance in the group communication session. For example, the server 710 may deliver resource allocation parameters to add one or the general's staff to the group communication session and may drop other existing participants, or may mute existing participants and give the general the floor, ¶ 144). 

(i.e., There can be any number of servers performing the claimed tasks.  There are no features that rule out that the servers may be co-located within the same apparatus or device.  All of this servers can be co-located within the same apparatus). 

With respect to claim 8, Goel may not explicitly disclose wherein at least two of the plurality of devices that are concurrently in the group communication session are associated with a same user.
However, Connelly discloses wherein at least two of the plurality of devices that are concurrently in the group communication session are associated with a same user account (i.e., FIG. 7 is a communication diagram showing information flows in connection with user A accessing a profile from a temporary device. In some embodiments, a user can login to the system for receiving services from an end device that was not previously associated with that user's profile. For example, user A may have previously configured his or her profile so that incoming telephone calls and message are directed to (handset) end device 101 and (computer) end device 103, but not to (handset) end device 102 or (STT) end device 104. If user A logs in using handset end device 102, AMS 119 will provide temporary rights to device 102 and user A will receive all notifications at device 102 as long as the session is authorized with proper credentials and active [wherein at least two of the plurality of devices that are concurrently in the group communication session are associated with a same user account]. User A logs in with his or her user name and password using end device 102 at line 7-1. Those credentials are forwarded to AMS 119 via CPE gateway 111 (line 7-2), which then validates those credentials and provides temporary access rights to device 102 for user A (line 7-3). Device 102 then processes that authorization (line 7-4) and establishes a session via CPE gateway 111 with AMS 119 (line 7-5). AMS 119 then advises application server 118 that notifications from applications and services identified in the user A profile should be forwarded to device 102 (line 7-6). When application server 118 receives such a notification it is pushed to device 102 via CPE gateway 111 (lines 7-7 and 7-8). User A can then attend to a notification on device 102 just as he or she would using device 102 or device 103 (line 7-9), ¶ 72.  Also see figure 7 for the seamless switching of user devices on the same account concurrently) in order to form a group of network elements which communicate collectively (¶ 44).
Therefore, based on Goel in view of Connelly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Connelly to the system of Goel in order to form a group of network elements which communicate collectively.

With respect to claim 9, Goel further discloses a non-transitory machine-readable medium storing code that, when executed by a processor, causes the processor to perform operations, the code comprising: code to receive, from a first device, an allocation request requesting an allocation of a group communication session (i.e., In an embodiment, a network communications entity may receive from an originator wireless communications device a request to initiate a call with a target wireless communications device [code to receive, from a first device, an allocation request requesting an allocation of a group communication session]. The network entity may receive a session request from an access terminal to initiate a call with at least one target access terminal through a dispatch console. The network entity may perform an initial allocation of resources associated with credentials of the at least one target access terminal. The network entity may then receive and buffer session updates from the dispatch console, and then update the initial allocation of resources based upon the buffered session updates. The network communications entity may be an application server and include a dispatch function and a gateway function, ¶ 9). 
Goel further discloses code to transmit an allocation response to the first device and one or more second devices in response to the allocation request, the allocation response including credential information for the first device to use to join the group communication session (i.e., The network entity may perform an initial allocation of resources associated with credentials of the at least one target access terminal, ¶ 9.  The server 710 may also deliver message 2329 requesting authorization and preemption/replacement from the third participant 735. Message 2330 to the server 710 may indicate an acceptance from the third participant 735. Message 2331 may indicate acceptance from the originator 705, ¶ 215). 
Goel also discloses code to receive, from the first device, an allocation bind request with the credential information to join the group communication session using the credential information (i.e., In another embodiment, a method comprises establishing a group communication session between a first participant and a second participant. The method includes a dynamic point of control entity within the communication session. The dynamic point of control entity has access to information regarding the conduct and participants of the call session and also has control authority over the communication session. In another embodiment of the present disclosure, the method may include transmitting a message from a communication session participant to a server [receive, from the first device, an allocation bind request] to replace a dynamic point of control entity with a communication session participant, wherein the communication session participant becomes the dynamic point of control entity, ¶ 10.  In yet another embodiment, the method may include transmitting a request to a server to change a dynamic point of control entity [receive, from the first device, an allocation bind request]. The server may map resource allocation between at least two parties and may pass control from the dynamic point of control entity to a second entity. The second entity may receive control of the communication session as the dynamic point of control entity, ¶ 11.  In an embodiment, the dynamic point of control entity's access terminal may receive a signal to join the group communication session and then the dynamic point of control entity may receive the content (e.g., voice content) of the group communication session and thus breaking the private nature of the group communication session [transmit, to a second server, an allocation bind request with the credential information to join the group communication session using the credential information], ¶ 84.  The server 710 may page session participants via messages 770, 775, and 780 to alert the participants to join the communication session, ¶ 109.  The server 710 may send a page request to invite participants 725, 730, and 735 to join the communication session 1081 via page messages 1070, 1075, and 1080, ¶ 130.  There can be any number of servers performing the claimed tasks.  There are no features that rule out that the servers may be co-located within the same apparatus or device.  Note that figure 7A shows several servers at 710). 
Goel may not explicitly disclose code to transmit, to the first device, an allocation bind success response in response to the allocation bind request, the allocation bind success response indicating that the first device has joined the group communication session.
However, Connelly discloses code to transmit, to the first device, an allocation bind success response in response to the allocation bind request, the allocation bind success response indicating that the first device has joined the group communication session (i.e., A profile could include numerous other types of configuration information for a particular user. A profile could indicate the extent to which a particular user has "barge-in" rights to join an ongoing telephone call or other service session (described below). A profile could specify the types of notifications a user wishes to receives and/or the devices on which the user wishes to receive certain types of notifications [receive, from the second server, an allocation bind success response in response to the allocation bind request], ¶ 54.  In block 1813, CPE gateway 111 notifies other users on the call of user A's request to barge-in. If the barge-in is accepted (block 1814), flow proceeds to block 1819, where user A is added to the active call session [the allocation bind success response indicating that the device has joined the group communication session], ¶ 108) in order to form a group of network elements which communicate collectively (¶ 44).
Therefore, based on Goel in view of Connelly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to 

With respect to claim 10, Goel discloses wherein the code further comprises: code to receive, from the first device, a join notification notifying that the first device has joined the group communication session (i.e., The server 710 may send a page request to invite participants 725, 730, and 735 to join the communication session 1081 via page messages 1070, 1075, and 1080, ¶ 130). 
Goel also discloses code to forward the join notification to the one or more second devices (i.e., The server 710 may send a page request to invite participants 725, 730, and 735 to join the communication session 1081 via page messages 1070, 1075, and 1080, ¶ 130). 

With respect to claim 11, Goel discloses wherein the code further comprises: code to receive, from at least one of the one or more second devices, an information request requesting information on the first device (i.e., In another embodiment, based on the context, the server 710 may add specific group participants to the group communication session. For example, a military officer with the rank of a general may join the group communication session. Typically, a general may have a number of staff and lower level commanders reporting to him. So when the server 710 detects that a general has joined by receiving an indication parameter from the access terminal, the server 710 may refer to a table stored in memory to identify other parties who also need to be added based on the general's attendance in the group communication session. For example, the server 710 may deliver resource allocation parameters to add one or the general's staff to the group communication session and may drop other existing participants, or may mute existing participants and give the general the floor, ¶ 144). 
Goel further discloses code to transmit, to the at least one of the one or more second devices, an information response including the information on the first device in response to the information request (i.e., In another embodiment, based on the context, the server 710 may add specific group participants to the group communication session. For example, a military officer with the rank of a general may join the group communication session. Typically, a general may have a number of staff and lower level commanders reporting to him. So when the server 710 detects that a general has joined by receiving an indication parameter from the access terminal, the server 710 may refer to a table stored in memory to identify other parties who also need to be added based on the general's attendance in the group communication session. For example, the server 710 may deliver resource allocation parameters to add one or the general's staff to the group communication session and may drop other existing participants, or may mute existing participants and give the general the floor, ¶ 144). 

With respect to claim 13, the limitations of claim 13 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 14, Goel discloses wherein the allocation response is received from an allocator server, the allocation bind success response is received from a relay server, and the intermediary device comprises a notification server (i.e., In another embodiment, based on the context, the server 710 may add specific group participants to the group communication session. For example, a military officer with the rank of a general may join the group communication session. Typically, a general may have a number of staff and lower level commanders reporting to him. So when the server 710 detects that a general has joined by receiving an indication parameter from the access terminal, the server 710 may refer to a table stored in memory to identify other parties who also need to be added based on the general's attendance in the group communication session. For example, the server 710 may deliver resource allocation parameters to add one or the general's staff to the group communication session and may drop other existing participants, or may mute existing participants and give the general the floor, ¶ 144.  This functionality can be performed by any device serving as a server to perform the claimed functions.  Further, there are no features that rule out that the servers may be co-located within the same apparatus or device).

With respect to claim 15, the limitations of claim 15 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

Claims 4, 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goel et al. (U.S. Publication No. 2012/0077536 A1) in view of Connelly et al. (U.S. Publication No. 2011/0026704 A1), and further in view of Arora et al. (U.S. Publication No. 2004/0064568 A1).
With respect to claim 4, Goel discloses wherein the at least one processor is further configured to: transmit, to the relay server, an allocation unbind request to leave (i.e., In this example, the participant using an access terminal 730 is removed from the communication session. To accomplish this, the server 710 may deliver a group termination signal from the server 710 to the access terminal 735 to end the group communication session for the respective access terminal 735, ¶ 127). 
Goel further discloses receive, from the relay server, an allocation unbind response in response to the allocation unbind request to indicate that the device has left the group communication session (i.e., To accomplish this, the server 710 may deliver a group termination signal from the server 710 to the access terminal 735 to end the group communication session for the respective access terminal 735, ¶ 127). 
Goel and Connelly may not explicitly disclose transmit, via the notification server, a leave notification to the plurality of devices that have joined the group communication session, the leave notification notifying the plurality of devices that the device has left the group communication session.
However, Arora discloses transmit, via the notification server, a leave notification to the plurality of devices that have joined the group communication session, the leave notification notifying the plurality of devices that the device has left the group communication session (i.e., Embodiments of the distributed index mechanism may provide functions including, but not limited to, functions for joining and leaving the network, inserting content in the distributed index, and querying the distributed index.… subjects of interest may be registered in a distributed index, and when a content including the registered metadata appears on the network, all nodes that have registered for that content may be notified [transmit, via the notification server, a leave notification to the plurality of devices that have joined the group communication session, the leave notification notifying the plurality of devices that the device has left the group communication session], ¶ 80) in order to implemented a network for enabling peer nodes to discover each other, communicate with each other, and cooperate with each other in peer groups (¶ 14).
Therefore, based on Goel in view of Connelly, and further in view of Arora, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Arora to the system of Goel and Connelly in order to implemented a network for enabling peer nodes to discover each other, communicate with each other, and cooperate with each other in peer groups.

With respect to claim 12, the limitations of claim 12 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

	With respect to claim 16, the limitations of claim 16 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goel et al. (U.S. Publication No. 2012/0077536 A1) in view of Connelly et al. (U.S. Publication No. 2011/0026704 A1), and Naik (U.S. Publication No. 2014/0317302 A1), and further in view of Sreenivasan et al. (U.S. Publication No. 2013/0254408 A1).
With respect to claim 5, Goel discloses wherein the allocation request comprises a destination device list identifying the plurality of devices to receive allocation (i.e., A group in essence is defined by a member list and associated information, such as group name or group identification, ¶ 6). 
Goel and Connelly may not explicitly disclose the destination device list being contained in an array.
However, Naik discloses the destination device list being contained in an array (i.e., In response to the maximum number of client devices being coupled to communication session 40, session module 36 may determine whether user 25 is a preferred user based at least in part on the user identification information. For example, session module 36 may send a message including the user identification information to preferred user module 38 to indicate that a request to join a full communication session was received. In some examples, preferred user module 38 may use the user identification information to query UPD 42 to retrieve user status information for user 25 associated with client device 10. Preferred user module 38 may determine a user status of user 25 based at least in part on the retrieved user status information, In some examples, the user status is one of a preferred user and a non-preferred user. That is, preferred user module 38 may determine that user 25 is a preferred user based on the user status information stored in UPD 42. UPD 42 may include any suitable data structure to store information such as a database, lookup table, array, linked list, etc) in order to provide computing device access to virtual collaboration sessions (¶ 1).
Therefore, based on Goel in view of Connelly, and further in view of Naik, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Naik to the system of Goel and Connelly in order to provide computing device access to virtual collaboration sessions.

However, Sreenivasan discloses the plurality of devices to receive allocation responses from the first server in response to the allocation request (i.e., The communication may be initiated upon receiving an acceptance notification from the at least one target terminal to join the communication group, ¶ 5.  According to an implementation, a requesting terminal may send a request to an ephemeral interaction system over a communication network for initiating an ephemeral interaction [allocation request], ¶ 13.  The ephemeral interaction system may provide a list of existing ephemeral communication groups that may be related to the request, ¶ 15.  In said implementation, the requesting terminal may choose to select one of the existing ephemeral communication groups from the list. The ephemeral interaction system may then add the requesting terminal to the selected ephemeral communication group, and facilitate interaction of the requesting terminal with the target terminals that may be members of that ephemeral communication group, ¶ 16.  Thus, there is a list maintained by the server 102 that keeps track of the devices that will receive a response after an initial request [allocation request]) in order to receive notifications at each of a plurality of target terminals, over a communication network, for joining the communication group (¶ 5).
Therefore, based on Goel in view of Connelly and Naik, and further in view of Sreenivasan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Sreenivasan to the system of Goel, Connelly and Naik in order to receive notifications at each of a .

Claims 6 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goel et al. (U.S. Publication No. 2012/0077536 A1) in view of Connelly et al. (U.S. Publication No. 2011/0026704 A1), and further in view of Eschbach et al. (U.S. Publication No. 2003/0086390 A1).
With respect to claim 6, Goel teaches encryption (i.e., ¶ 69). 
Goel and Connelly may not explicitly disclose wherein the at least one processor is further configured to: receive a pre-key from at least one of the plurality of devices.
However, Eschbach discloses wherein the at least one processor is further configured to: receive a pre-key from at least one of the plurality of devices (i.e., According to the network 50 of FIG. 1a, a session is initiated between the corresponding node 52 and the Transferring Node 56 using the normal IP suite of operations. When the Transferring Node 56 determines that it would like to transfer the session, it negotiates the session transfer with the Target Node 66. Either the Transferring Node 56 or the Target Node 66 may initiate the negotiation. During the negotiation, a session key must be established that will form the basis of a temporary security association between the Target Node 66 and the Agent 60 for the duration of the session transfer [receive a pre-key from at least one of the plurality of devices]. For example, a random number is selected by one of the nodes 56/66 to serve as a session key and is sent to the other node 66/56 in encrypted form using an existing Transferring Node 56/Target Node 66 security association. The session key is transferred in encrypted form to prevent an unauthorized node from intercepting the session key. An existing Transferring Node 56/Target Node 66 security association is required to encrypt the session key and may be accomplished by using a shared secret key [receive a pre-key from at least one of the plurality of devices], if one exists, or by using a public key encryption. If there is no shared secret key and neither device knows the other's public key, then one device will have to first learn the other's public key from a trusted third party such as a certificate authority. The learning of the public key would only have to be done once, (e.g., before the first time that the Transferring Node 56 transfers a session to the Target Node 66) in order for these devices to transmit sessions between one another. In practice, it will often be the case that the Transferring Node 56 and Target Node 66 are either owned by the same user or under control of the same administration authority, in which case a Transferring Node 56/Target Node 66 security association may be readily available, ¶ 33) in order for transferring a communication session from a first destination device to a second destination device (¶ 3).
Eschbach also discloses receive a master key from the at least one of the plurality of devices, the master key being based on the pre-key (i.e., According to the network 50 of FIG. 1a, a session is initiated between the corresponding node 52 and the Transferring Node 56 using the normal IP suite of operations. When the Transferring Node 56 determines that it would like to transfer the session, it negotiates the session transfer with the Target Node 66. Either the Transferring Node 56 or the Target Node 66 may initiate the negotiation. During the negotiation, a session key must be established that will form the basis of a temporary security association between the Target Node 66 and the Agent 60 for the duration of the session transfer. For example, a random number is selected by one of the nodes 56/66 to serve as a session key and is sent to the other node 66/56 in encrypted form using an existing Transferring Node 56/Target Node 66 security association. The session key is transferred in encrypted form to prevent an unauthorized node from intercepting the session key [receive a master key from the at least one of the plurality of devices, the master key being based on the pre-key]. An existing Transferring Node 56/Target Node 66 security association is required to encrypt the session key and may be accomplished by using a shared secret key, if one exists, or by using a public key encryption. If there is no shared secret key and neither device knows the other's public key, then one device will have to first learn the other's public key from a trusted third party such as a certificate authority. The learning of the public key would only have to be done once, (e.g., before the first time that the Transferring Node 56 transfers a session to the Target Node 66) in order for these devices to transmit sessions between one another. In practice, it will often be the case that the Transferring Node 56 and Target Node 66 are either owned by the same user or under control of the same administration authority, in which case a Transferring Node 56/Target Node 66 security association may be readily available, ¶ 33). 
Eschbach further discloses communicate data with the at least one of the plurality of devices using the master key, wherein the communicated data is encrypted with the master key (i.e., According to the network 50 of FIG. 1a, a session is initiated between the corresponding node 52 and the Transferring Node 56 using the normal IP suite of operations. When the Transferring Node 56 determines that it would like to transfer the session, it negotiates the session transfer with the Target Node 66. Either the Transferring Node 56 or the Target Node 66 may initiate the negotiation. During the negotiation, a session key must be established that will form the basis of a temporary security association between the Target Node 66 and the Agent 60 for the duration of the session transfer. For example, a random number is selected by one of the nodes 56/66 to serve as a session key and is sent to the other node 66/56 in encrypted form using an existing Transferring Node 56/Target Node 66 security association. The session key is transferred in encrypted form to prevent an unauthorized node from intercepting the session key [communicate data with the at least one of the plurality of devices using the master key, wherein the communicated data is encrypted with the master key]. An existing Transferring Node 56/Target Node 66 security association is required to encrypt the session key and may be accomplished by using a shared secret key, if one exists, or by using a public key encryption. If there is no shared secret key and neither device knows the other's public key, then one device will have to first learn the other's public key from a trusted third party such as a certificate authority. The learning of the public key would only have to be done once, (e.g., before the first time that the Transferring Node 56 transfers a session to the Target Node 66) in order for these devices to transmit sessions between one another. In practice, it will often be the case that the Transferring Node 56 and Target Node 66 are either owned by the same user or under control of the same administration authority, in which case a Transferring Node 56/Target Node 66 security association may be readily available, ¶ 33). 
Therefore, based on Goel in view of Connelly, and further in view of Eschbach, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Eschbach to the system of Goel 

With respect to claim 19, the limitations of claim 19 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

With respect to claim 20, Goel and Connelly may not explicitly disclose wherein at least two of the plurality of devices are associated with a same user account.
However, Eschbach discloses wherein at least two of the plurality of devices are associated with a same user account (i.e., In practice, it will often be the case that the Transferring Node 162 and Target Node 176 are either owned by the same user or under control of the same administration authority, in which case a Transferring Node 162/Target Node 176 security association may be readily available, ¶ 66) in order for transferring a communication session from a first destination device to a second destination device (¶ 3).
Therefore, based on Goel in view of Connelly, and further in view of Eschbach, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Eschbach to the system of Goel and Connelly in order for transferring a communication session from a first destination device to a second destination device.


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goel et al. (U.S. Publication No. 2012/0077536 A1) in view of Connelly et al. (U.S. Publication .
With respect to claim 17, Goel and Connelly may not explicitly disclose wherein the credential information for the device to use to join the group communication session comprises an access token.
However Sreenivasan discloses wherein the credential information for the device to use to join the group communication session comprises an access token (i.e., registered with the ephemeral interaction system 102, the target terminals 106 may be provided with tokens. In said implementation, the registration may be a one time registration, which implies that the target terminals 106 need not to register again with the ephemeral interaction system 102 while joining an ephemeral communication group, ¶ 71) in order to receive notifications at each of a plurality of target terminals, over a communication network, for joining the communication group (¶ 5).
Therefore, based on Goel in view of Connelly, and further in view of Sreenivasan, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Sreenivasan to the system of Goel and Connelly in order receive notifications at each of a plurality of target terminals, over a communication network, for joining the communication group.


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goel et al. (U.S. Publication No. 2012/0077536 A1) in view of Connelly et al. (U.S. Publication No. 2011/0026704 A1), and further in view of Naik (U.S. Publication No. 2014/0317302 A1).
(i.e., A group in essence is defined by a member list and associated information, such as group name or group identification, ¶ 6). 
Goel and Connelly may not explicitly disclose the destination device list being contained in an array.
However, Naik discloses the destination device list being contained in an array (i.e., In response to the maximum number of client devices being coupled to communication session 40, session module 36 may determine whether user 25 is a preferred user based at least in part on the user identification information. For example, session module 36 may send a message including the user identification information to preferred user module 38 to indicate that a request to join a full communication session was received. In some examples, preferred user module 38 may use the user identification information to query UPD 42 to retrieve user status information for user 25 associated with client device 10. Preferred user module 38 may determine a user status of user 25 based at least in part on the retrieved user status information, In some examples, the user status is one of a preferred user and a non-preferred user. That is, preferred user module 38 may determine that user 25 is a preferred user based on the user status information stored in UPD 42. UPD 42 may include any suitable data structure to store information such as a database, lookup table, array, linked list, etc) in order to provide computing device access to virtual collaboration sessions (¶ 1).
Therefore, based on Goel in view of Connelly, and further in view of Naik, it would have been obvious to one having ordinary skill in the art before the effective filing 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAREN M MEANS whose telephone number is (571)270-7202.  The examiner can normally be reached on 12pm-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jaren M. Means
/J.M.M./
Patent Examiner 
Art Unit 2447
1/28/2022

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447